       Case 4:17-cr-00069-BMM Document 222 Filed 08/25/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                           CR 17-69-GF-BMM

             Plaintiff,
                                                          ORDER
       vs.

THERESA CALF BOSS RIBS,

             Defendant.


       Theresa Calf Boss Ribs filed a Motion for Early Termination of Supervised

Release. Doc. 215. The United States Attorney did not oppose the Court granting

Calf Boss Ribs’s Motion. The Court conducted a hearing on the motion on August

25, 2021. Id. For the reasons below, the Court grants Calf Boss Ribs’s motion.

      Calf Boss Ribs pleaded guilty to theft from an Indian tribal government

receiving federal funding, 18 U.S.C. § 666(a)(1)(A), and wire fraud, 18 U.S.C. §

1343. Docs. 126 & 141. The Court sentenced Calf Boss Ribs to the Bureau of Prisons

on April 11, 2019, for a term of 8 months with 2 years of supervised release. Doc

162. Federal law authorizes a defendant to move for termination of her supervised

release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interest of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in

18 U.S.C. § 3553(a) when evaluating whether to terminate a term of supervised

                                        1
       Case 4:17-cr-00069-BMM Document 222 Filed 08/25/21 Page 2 of 2



release.

      The factors in 18 U.S.C. § 3553(a) support an early termination of Calf Boss

Ribs’s supervised release. Calf Boss Ribs has been under supervision without

incident for 19 months. She began supervised release on January 10, 2020. There is

no indication in the record that Calf Boss Ribs violated or had any problems with

her supervision. Calf Boss Ribs’s United States Probation Officer reported that she

has done well on supervision, and the Court received letters in support of Calf Boss

Ribs’s release. Calf Boss Ribs’s compliance with the terms of her supervision

demonstrate that termination of supervision is warranted.

      Accordingly, IT IS ORDERED:

      1.    Calf Boss Ribs’s Motion for Early Termination of Supervised Release

            (Doc. 215) is GRANTED.

      2.    Calf Boss Ribs is DISCHARGED from supervised release.

      DATED this 25th day of August, 2021.




                                         2
